DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 6, 16 and 26 are objected to because of the following informalities:  The claims recite "being applied each pad comprises"  Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 10-17 and 20-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0172750 A1 to Cassidy et al. (Cassidy) in view of the attached machine translation of JP2008300114 to Yuno (Yuno).
Regarding claims 1 and 10, Cassidy teaches a method of perioperative warming of a patient ([0019] which discloses the patient warming device is removable, repositionable and can be reusable or disposable providing care providers with flexibility in providing patient warmth while retaining needed access to other portions of the patient, for example, during surgical procedures.  Cassidy is directed to maintaining or increasing a patient’s temperature at or to a normothermic level by conducting heat into the body at the skin surface and utilizing the patient’s circulatory system to distribute the 

Regarding claim 3, Cassidy in view of Yuno teaches the method of claim 2 as well as Cassidy teaching the further limitation of wherein the one or more pads are affixed to each of the patient’s feet and/or each of the patient’s hands and/or to the patient’s neck ([0021]).
Regarding claim 4, Cassidy in view of Yuno teaches the method of claim 1 as well as Cassidy teaching the desired application temperature can be about 37-40 degrees C (the desired temperature is interpreted as the saturation temperature, see [0037]).  While, Cassidy is silent with respect to the saturation voltage, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a saturation voltage as an obvious matter of engineering design choice based on the system parameters.
Regarding claim 5, Cassidy in view of Yuno teaches the method of claim 1, but not specifically wherein the first voltage is 18 volts DC.  Here Yuno teaches that the controller variably controls the voltage of the PTC heater to maximize the rising speed while suppressing overshoot of the temperature of the PTC heater in rising, whereby the voltage of the PTC heating is increased and the rise time is reduced without depending on the supply power voltage, and that the voltage of the PCT heater can be variably controlled to overshoot the temperature of the PTC heater at the time of rise ([0011]).  
Regarding claim 6, Cassidy in view of Yuno teaches the method of claim 1 as well as Cassidy teaching the further limitation of wherein monitoring the temperature of the one or more PTC heating elements while the first voltage is being applied comprises monitoring the temperature between the PTC heating element and the patient’s skin ([0042-0046]).
Regarding claim 7, Cassidy in view of Yuno teaches the method of claim 6 as well as wherein the temperature is monitored using a thermistor or a thermocouple in communication with a controller ([0042-0043]).
Regarding claim 11, Cassidy teaches Cassidy teaches a method of perioperative warming of a patient ([0019] which discloses the patient warming device is removable, repositionable and can be reusable or disposable providing care providers with flexibility in providing patient warmth while retaining needed access to other portions of the patient, for example, during surgical procedures.  Cassidy is directed to maintaining or increasing a patient’s temperature at or to a normothermic level by conducting heat into the body at the skin surface and utilizing the patient’s circulatory system to distribute the het to other portions of the body ([0002].), comprising providing a regulated power supply (504) that is controlled by a controller (502), wherein the regulated power supply provides power to one or more polymer positive coefficient (PTC) heating elements ([0035, 0037, 0039, 0040] in close proximity to the patient’s skin (see for example Fig. 1 
Regarding claim 12, Cassidy in view of Yuno teaches the method of claim 11 as well as Cassidy teaching the further limitation of wherein placing the one or more PTC heating elements in close proximity to the patient’s skin comprises placing the one or 
Regarding claim 13, Cassidy in view of Yuno teaches the method of claim 12 as well as Cassidy teaching the further limitation of wherein the one or more pads are affixed to each of the patient’s feet and/or each of the patient’s hands and/or to the patient’s neck ([0021]).
Regarding claim 14, Cassidy in view of Yuno teaches the method of claim 11 as well as Cassidy teaching the desired application temperature can be about 37-40 degrees C (the desired temperature is interpreted as the saturation temperature, see [0037]).  While, Cassidy is silent with respect to the saturation voltage, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a saturation voltage as an obvious matter of engineering design choice based on the system parameters.
Regarding claim 15, Cassidy in view of Yuno teaches the method of claim 11, but not specifically wherein the first voltage is 18 volts DC.  Here Yuno teaches that the controller variably controls the voltage of the PTC heater to maximize the rising speed while suppressing overshoot of the temperature of the PTC heater in rising, whereby the voltage of the PTC heating is increased and the rise time is reduced without depending on the supply power voltage, and that the voltage of the PCT heater can be variably controlled to overshoot the temperature of the PTC heater at the time of rise ([0011]).  Therefore, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a first 
Regarding claim 16, Cassidy in view of Yuno teaches the method of claim 11 as well as Cassidy teaching the further limitation of wherein monitoring the temperature of the one or more PTC heating elements while the first voltage is being applied comprises monitoring the temperature between the PTC heating element and the patient’s skin ([0042-0046]).
Regarding claim 17, Cassidy in view of Yuno teaches the method of claim 16 as well as wherein the temperature is monitored using a thermistor or a thermocouple in communication with a controller ([0042-0043]).
Regarding claims 20 and 21, Cassidy teaches a system for perioperative warming of a patient ([0019] which discloses the patient warming device is removable, repositionable and can be reusable or disposable providing care providers with flexibility in providing patient warmth while retaining needed access to other portions of the patient, for example, during surgical procedures.  Cassidy is directed to maintaining or increasing a patient’s temperature at or to a normothermic level by conducting heat into the body at the skin surface and utilizing the patient’s circulatory system to distribute the het to other portions of the body ([0002].)), comprising a regulated power supply (504), a controller (502), wherein the regulated power supply is in communication with and controlled by the controller ([0057-0059]), one or more polymer positive coefficient (PTC) heating elements ([0035, 0037, 0039, 0040] placed in close proximity to the patient’s skin (see for example Fig. 1 and [0019]), wherein the one or more PTC heating elements are connected to the power supply (see entire document) each PTC heating 
Regarding claim 22, Cassidy in view of Yuno teaches the method of claim 21 as well as Cassidy teaching the further limitation of wherein placing the one or more PTC heating elements in close proximity to the patient’s skin comprises placing the one or 
Regarding claim 23, Cassidy in view of Yuno teaches the method of claim 22 as well as Cassidy teaching the further limitation of wherein the one or more pads are affixed to each of the patient’s feet and/or each of the patient’s hands and/or to the patient’s neck ([0021]).
Regarding claim 24, Cassidy in view of Yuno teaches the method of claim 20 as well as Cassidy teaching the desired application temperature can be about 37-40 degrees C (the desired temperature is interpreted as the saturation temperature, see [0037]).  While, Cassidy is silent with respect to the saturation voltage, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a saturation voltage as an obvious matter of engineering design choice based on the system parameters.
Regarding claim 25, Cassidy in view of Yuno teaches the method of claim 20, but not specifically wherein the first voltage is 18 volts DC.  Here Yuno teaches that the controller variably controls the voltage of the PTC heater to maximize the rising speed while suppressing overshoot of the temperature of the PTC heater in rising, whereby the voltage of the PTC heating is increased and the rise time is reduced without depending on the supply power voltage, and that the voltage of the PCT heater can be variably controlled to overshoot the temperature of the PTC heater at the time of rise ([0011]).  Therefore, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a first 
Regarding claim 26, Cassidy in view of Yuno teaches the method of claim 20 as well as Cassidy teaching the further limitation of wherein monitoring the temperature of the one or more PTC heating elements while the first voltage is being applied comprises monitoring the temperature between the PTC heating element and the patient’s skin ([0042-0046]).
Regarding claim 27, Cassidy in view of Yuno teaches the method of claim 26 as well as wherein the temperature is monitored using a thermistor or a thermocouple in communication with a controller ([0042-0043]).
Claim(s) 8, 9, 18, 19, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy in view of Yuno as applied to claims 1, 11 and 20 above, and further in view of US 2003/0176903 A1 to Park (Park).
Cassidy in view of Yuno teaches the methods of claim 1 and 11 and the system of claim 20, but not specifically wherein regulating the voltage applied to the one of the one or more PTC heating elements as the monitored temperature of the one of the one or more PTC heating elements approaches the saturation temperature of the one of the one or more PTC heating elements comprises reducing, by the regulated power supply in communication with the controller, the voltage applied to the one of the one or more PTC heating elements.  Park discloses the use of a PTC material and control of the PTC material such that when there is a possibility that the temperature of the PTC heating element becomes higher than the determination temperature, the electricity amount decreases, controlling so as to be matched with the determination temperature 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794